T Martin, J.
- .. 1 , . . .deli vered the opinion of thecourt. . . . 1 he petitioner states he is the mediate and intermediate purchaser of several lots, which sold on execution, as the property of La-11 J v‘nSsíon’ anc^ being desirous of disposing of {^em’ ^K! aPP^et^ io die defendant, the record-mortgages, fora certificate, and he instead of confining himself to a statement of the mortgages really existing on said lots, or stating that no mortgage existed on his books, obstinately refused, stating that, the premises *463were encumbered by a pretended mortgage, J 1 ° resulting from a judgment of the United States against said Livingston for $100,000 and costs.
The petition concludes with a prayer that thepretended mortgage bedeclared null and of no effect against the petitioner, that the defendant may be prohibited from stating it in his certificate and pay damages.
The defendant denied the plaintiff’s right to sue him, as he was without interest in the suit, and the United States were the only party concerned. He denied he had stated any mortgage, on his certificate, not actually existing on his books, against the principal, and to the rest of the petition the general issue was plead-«d.
There was judgment for the defendant, and the plaintiff appealed.
His counsel urges, that
1. The pretended mortgage was not registered according to law.
% The execution of the judgment of the United States was not ordered by one of the judges of this state.
3. No authentic copy of the judgment was given to the defendant to be recorded.
*4644. Nothing was offered for record or recorded but a
It appears that the attorney of the United States for this district on the fifteenth of July, 1822, presented a petition to the judge of the first district of this state, stating that the United States in December 1803 had obtained the judgment stated in the petition, and in the District Court of the United States for the district of New York, which was revived by a writ of scire facias in May, 1822, whereupon he prayed an order for the record of the judgment in the books of the recorder of mortgages. To this petition was annexed an authentic copy of the scircfacias, the return of it, and the order and judgment of the court for the revival o£ the original judgments. The district judge ordered the registry accordingly.
It is clear that on the prayer of the petition as far as it goes to the court declaring that there exists no mortgage, and prohibiting the defendant to state any in his certificate, nothing could be done in a suit to which the United States are not a party. They ought to be heard before any judgment affecting any right of theirs be given.
*465So that our otilyenquiry is whether the plaintiff be entitled to damages from the defendant.
The appellant’s counsel erroneously considered the judgment in favor of the United States* in one of their courts, as a judgment to be executed by one of the ministerial officers of this state, and consequently requiring the fiat of One of its judges. In such judgments, the individual states, though independent, are mere judicial districts of the Union, and stand to each other in the same relation as one of the parishes of the state to any other. The marshal of the United States for the Louisiana district derived his authority from the court of the United States in New York.
The decision of that court on the motion of fríe United States, after notice to Livingston in due form, asking the revival of the original judgment, was recorded as a judgment by the attorney of the United States, after obtaining an order for that purpose from a state judge.
The counsel also erred in considering the Scire facias and proceedings upon it as a writ of execution or fi. fa,
The defendant acted correctly in recording the document presented, and would have acted *466otherwise in forbearing to state what was on his books in the certificate he delivered to the plaintiff
Seghers for plaintiff—Denis for defendant.
It is therefore ordered, adjudged and decreed that the judgment be affirmed with costs.